Title: To Thomas Jefferson from James Lyon, 23 July 1801
From: Lyon, James
To: Jefferson, Thomas


               
                  Sir,
                  Washington City, July 23, 1801.
               
               Your mentioning to me, when I was last with you, the necessity, and your desire, to have a press established at Lynchburg, has brought my mind to a plan, which has cost me several months reflection to digest, and which was intended, had we been unsuccessful in the late political struggle, to be put in practice, in opposition to the measures of tyranny, which would have been pursued; but from the sanguine features of that system of opposition, which is now forming, by the tories, against the present administration, I am led to believe that this plan may be equally necessary, and advantageous, to be used on the defensive; and, perhaps, in any event, it may be useful in the cause of truth, reason, and philosophy, in opposition to the deciples of delusion and superstition.
               I conceive the grand object of those who now wish to see a system of morals established upon the basis of reason, and a system of politicks upon that of justice, to be, to make every man read, and to read that which concerns his interest & his happiness. The question then comes to be, which is the most probable method to obtain that object? It is an unerring maxim, I believe, that the nearer you carry the fountains of intelligence to a man, the more likely he is to embrace it: if he sees a manufacturer of books, papers, &c in his own neighborhood, he has many inducements, in addition to the great motive of self information, to encourage him, without the danger of mistakes with a printer abroad, or neglect of his carrier, which often deprive subscribers of their papers. Indeed I can scarcely conceive of an evil that would result from the multiplicity of presses, even in a nation with the most common manufactories, except it is possible, that from becoming general, their consequence might be reduced, and that local interests and disputes might force general discussion and information, to give place to themselves; but I hope the following plan has guarded against the only possible evil, while it leads to most of the advantages of diffusing the art of printing. I hope you will not suppose I wish to put a press at every village and every crossroad,—but if I convince you that a printing office may be established with almost as much facility as a post office, and that almost every county in the union may support one with ease it will, I am sure, not require an effort to convince you of their utility, or to obtain your patronage to the plan that would effect it.
               The present system of country papers, is very expensive to support; they cost to set up from 500$ to 1,000$, and require from 800$ to 1200$ annually to support them, hence the number must be quite limited. Papers are issued weekly, at from 1$ to 4$ per annum. They are occupied, in the proportion of about one half for advertizements,—one quarter for trifling & absurd productions, and the reader is lucky if he finds one quarter devoted to true intelligence, and rational discussion; and perhaps, to average through a large extent of country, you would not find one eighth of each, occupied by such matter as would tend to produce an uniformity of knowledge and sentiment, which is certainly highly desirable in any community. To remedy these evils, and to produce an extensive uniformity of correct reading, which will produce an uniformity of sentiment,—I propose the following Plan:
               Let there be a press established at the seat of Government, which shall print a weekly paper, in the form of a pamphlet. I would adopt this shape, because it will introduce the propriety of a cover, in which it must be stiched, and which will be hily useful to the plan; the compactness and durability of a small page, gives it a preference over a folio, likewise. This paper should be filled with general information, upon politicks, the Oeconomic arts, and miscellaneous Literature; together with a weekly abstract of intelligence; its size should be such as to contain rather more, upon an average than country papers do, exclusive of their localities, this criterion would bring it to be a half sheet of super royal paper. I would then have branch offices established in such places in the country as would be proper and advantageous, to which these papers should be conveyed weekly in the mail, in such numbers as each place might require. In those places the persons taking upon themselves the office of publisher, should have small presses and a small quantity of type, for the purpose of printing the covers for the papers, and any other jobs when called upon. the cover would serve for a conveyance of all local intelligence of the County, and the expence, which would be in proportion to, the number of pages the cover should extend to, would be defrayed by those concerned in advertising, &c. Such a pamphlet would, I believe, in any of the middle or southern states, be esteemed cheap at 21/2 dollars a year. I will now attempt to demonstrate the practicability of this scheme. I will suppose what I think probable, that there might be offices enough established, or transformed from country papers, to make a sale for 2600 numbers, weekly, of this work; this would require, in a general way about six or seven branch offices. According to the present expense of printing in the City of Washington, the expence of printing this number, allowing the printer his usual profit, would be 18.00$ a week, and for the paper 121/2 dollars. The postage of a newspaper two hundred miles is, I believe, a cent and an half, but these papers consisting of but half a sheet of large paper, two numbers would be printed on a sheet, and they would not be separated till they were taken out of the mail: this would reduce the postage one half; the postage would then stand for a year’s papers or 52 numbers, 39 Cents, to the publisher in the Country, the whole to him, before he issued them from his office Would stand thus; by the year or 52 numb.
               
               
                  
                     For printing 2600 copies
                     $18.00
                     
                     for 52. or one year’s papers.
                     }
                     00.86
                  
                  
                     For paper for 2600 copies
                     12.50
                     do. 52.
                     
                     
                  
                  
                     For allowance on 2600 for book keeping
                     12.50
                     and for packing
                     &c 50 and for profit.
                     
                     
                  
                  
                     For the amt of postage total
                     
                        19.50
                     
                        52 papers.
                     
                     
                        00.39
                     
                  
                  
                     
                     62.50
                     
                     
                     $ 1.25
                  
               
               Thus you see the whole of the expence to the publisher would be $1.25 for the papers for a subscriber for a year, while he would receive $2.50. which would pay him one hundred percent, for his trouble without his advancing a cent; for he must have credit till the subscribers have paid in advance. Thus where, in any place, 100 subscribers can be procured, and there is scarcely a county in the Union in which that could not be done, a man would clear by one, or at most two days in a week, 129$ a year, this is half of a living in any interior country of the Union; and he would clear in that proportion for any greater number of patrons. The profit of 400 sub. would in some places support a family elegantly: it is just the amt. of the Salary of the Gov. of Vermont. With respect to the expence of the materials for the purpose of printing the covers, &c. A portable press upon a cheap, but good construction, would cost about 30$. Some Small type for the covers, 25$. Large type of several kinds for handbills, blanks, &c. 30$. Furniture &c for the office 15$. Transportation &c 50$. total—150$.
               If the Country publisher should be a printer, he might earn an additional living by printing handbills, blanks, &c. with his small press; and if he was not a printer, and was obliged to hire a journeyman for printing the Covers, he might keep him at such work to clear his wages.
               Every publishing office should be connected with a small book & Stationary Store, which would help toward the support of a publisher, and be an advantage to the community.
               I hope I have convinced you of the practicability of this plan; and if so there is no need of a comment to shew the immence advantage of it, as it relates either to the diffusion of knowledge, uniformity of public sentiment or strengthening the republican cause.
               I have been informed of your intention to leave the City in a few days, for how long a time I do not know; I have therefore hastened to prepare this letter, for your inspection, and for the purpose of conversing upon this Subject, and making any necessary explanations, and correcting any errors which haste may have introduced, shall take the liberty of troubling you with a visit soon, perhaps tomorrow morning lest I should fail of seeing you.
               With Perfect Esteem, Your Obedient Servt.
               
                  
                     J Lyon.
                  
               
             